This opinion is subject to administrative correction before final disposition.




                                  Before
                     HOLIFIELD, HACKEL, and MCCOY
                         Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                           Micah D. WILKES
                 Fire Controlman Seaman (E-3), U.S. Navy
                                Appellant

                               No. 202200096

                           _________________________

                          Decided: 27 September 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                              Jonathan T. Stephens

   Sentence adjudged 20 December 2021 by a general court-martial con-
   vened at Naval Station Great Lakes, Illinois, consisting of a military
   judge sitting alone. Sentence in the Entry of Judgment: reduction to
   E-1, confinement for eight months, and a bad-conduct discharge. 1

                             For Appellant:
                   Commander Kyle C. Kneese, JAGC, USN




   1  The convening authority waived automatic forfeitures of all pay and allowances
for a period of six months for the benefit of Appellant’s wife.
                  United States v. Wilkes, NMCCA No. 202200096
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     MARK K. JAMISON
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2